Per Curiam.

This is an appeal as of right from the denial of a writ of procedendo by the Court of Appeals.
Relator states he is indigent and seeks an order requiring respondent court to furnish him copies of transcripts and related documents at state expense in two cases in which relator, on January 24, 1977, entered pleas of guilty to one count of rape (R. C. 2907.02) and three counts of corruption of a minor (R. C. 2907.04). On direct appeal, the Court of Appeals upheld respondent’s decision not to permit relator to withdraw his guilty pleas, and affirmed his convictions. This court, in case No. 78-559, on October 6,1978, denied relator’s motion for leave to appeal, for the reason that no substantial constitutional question existed.
Relator is not entitled to copies of the records at state expense since he has exhausted his state remedies and has no appeal from his convictions pending. See State, ex rel. Catlino, v. Clerk of Courts (1967), 9 Ohio St. 2d 101.
Accordingly, the judgment of the Court of Appeals denying the writ of procedendo is affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.